Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 1 of 7




                                                          QUAD 001
Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 2 of 7




                                                          QUAD 002
Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 3 of 7




                                                          QUAD 003
Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 4 of 7




                                                          QUAD 004
Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 5 of 7




                                                          QUAD 005
Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 6 of 7




                                                          QUAD 006
Case 1:20-cv-11593-RWZ Document 8-1 Filed 09/09/20 Page 7 of 7




                                                          QUAD 007
